Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-25, 83-90, 93-96, 99, 102-128, 147-149 and 151-165, drawn to a device for homogenous assay.
Group II, claim(s) 26-32, drawn to a method of performing a homogenous assay.
Group III, claim(s) 33, drawn to an apparatus for homogenous assaying an analyte in a sample.
Group IV, claim(s) 34, drawn to a device for rapid multiplexed homogeneous assay.
Group V, claim(s) 35-40 and 131-135, drawn to a smartphone system for homogeneous assay.
Group VI, claim(s) 41, drawn to a method of making a plate with periodically arranged particles.
Group VII, claim(s) 42-43, 60-63, 91-92, 97-98 and 100-101, drawn to a device for rapid homogenous assay.
VIII, claim(s) 44, drawn to a device for rapid homogeneous assay.
Group IX, claim(s) 45, 48, 129-130 and 139-146, drawn to a system for rapid homogeneous assay.
Group X, claim(s) 46, drawn to a smartphone system for rapid homogeneous assay.
Group XI, claim(s) 47, 136-138 and 150, drawn to a method of performing a rapid homogeneous assay.
Group XII, claim(s) 49, drawn to a method of performing a homogeneous assay.
Group XIII, claim(s) 50-51 and 64-82, drawn to a device for rapid homogeneous assay.
Group XIV, claim(s) 52, drawn to a device for rapid homogenous assay.
Group XV, claim(s) 53-59, drawn to a method of performing a rapid homogenous assay.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to the particle placement. A single species must be elected from one of the particle placement of claim 4 or claim 6.
 Species Group B: Drawn to the detection agent placement on the device. A single species must be elected from one of the detection agent configurations of claim 84 or claim 85.
 Species Group C: Drawn to the placement of the detection agent and the particles. A single species must be elected from one of the placement configurations of claim 105 or claim 106.
Species Group D: Drawn to the capture agent. A single species must be elected from one of the capture agents of claim 109 or claim 110 or claim 111.
 Species Group E: Drawn to the capture agent concentration. A single species must be elected from one of the concentrations of claim 112 or claim 113.
 Species Group F: Drawn to the detection agent. A single species must be elected from one of the detection agents of claim 114 or claim 115 or claim 116.
 Species Group G: Drawn to the sample. A single species must be elected from one of the samples of claims 121-124, 148, 162 or 165.
 Species Group H: Drawn to the detection agent. A single species must be elected from one of the detection agents of claim 125 or claim 126.
 Species Group I: Drawn to the spacers. A single species must be elected from one of the spacer configurations of claim 149 or claim 151.
 Species Group J: Drawn to the sample. A single species must be elected from one of the samples of claim 153-162.
 Species Group K: Drawn to the sample. A single species must be elected from one of the samples of claim 163 or 164.
 
If Group II is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to the particle area. A single species must be elected from one the particle area configurations of claim 27 or claim 28.
Species Group B: Drawn to the analyzing. A single species must be elected from one the analyzing configurations of claim 29 or claim 30.

If Group V is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to the first and second particles. A single species must be elected from one of the particle properties of claim 36, claim 37, claim 38, claim 39, or claim 40.
Species Group B: Drawn to the mobile communication device. A single species must be elected from one of the mobile communication device configurations of claim 131, claim 132 or claim 133.

If Group VII is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to the average distance between two neighboring analyte areas or particles. A single species must be elected from one of the distances of claim 60, claim 61, claim 62, or claim 63.

If Group IX is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to the calculated parameters. A single species must be elected from one of the parameters of claims 139-146.

If Group XIII is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to the ratio of the spacers’ height versus the diffusion parameter. A single species must be elected from one of the heights of claims 64-68.
Species Group B: Drawn to the ratio of the average distance between two neighboring analyte concentrations areas/particles versus the diffusion parameter. A single species must be elected from one the ratios of claims 69-74.
Species Group C: Drawn to the various claimed ratios. A single species must be elected from one of the ratios of claims 75-78.
Species Group D: Drawn to the various claimed ratios and intended assay time. A single species must be elected from one of the ratios and assay time or claims 79-82.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 34, 41, 42, 44, 44, 49, 50 and 52 are generic to their corresponding groups as described above.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XV lack unity of invention because even though the inventions of these groups require the technical feature of a first plate, second plate, spacers and capture agents , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ermantraut et al. (US 2012/0321518, IDS).  Ermantraut teaches throughout the publication devices and methods for performing assays (abstract and see Figures 1-2) and more specifically teaches the device comprising a first plate, second plate and spacers, wherein the plates are movable relative to each other into different configurations while the spacers are fixed on respective surfaces of one or both of the plates (See paragraphs 0013-0014, 0051, 0075 and 0145-0146). Ermantraut additionally teaches that one or more species of capture molecules are immobilized on the device (see paragraphs 0004 and 0009).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/             Primary Examiner, Art Unit 1641